Case 1:18-cv-00030-IMK-MJA Document 248 Filed 05/24/21 Page 1 of 7 PageID #: 3880




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  GERALD W. CORDER,

         Plaintiff,
  v.                                                         Civil Action No. 1:18-CV-30
                                                             Hon. Judge Irene M. Keeley
  ANTERO RESOURCES CORPORATION,                              c/w 1:18CV31, 1:18CV32,
  a Delaware corporation,
                                                             1:18CV33, 1:18CV34, 1:18CV35,
                                                             1:18CV36, 1:18CV37, 1:18CV38,
         Defendant.
                                                             1:18CV39, 1:18CV40
                                  FINAL JUDGMENT ORDER

         1.      Plaintiffs Gerald W. Corder, Marlyn C. Sigmon, Garnet C. Cottrill, Randall N.

  Corder, Janet C. and Leroy Packard, Lorena Krafft, Cheryl Morris, Tracy Bridge, Angela

  Nicholson, Kevin McCall, and Brian McCall (“Plaintiffs”) are lessors under several leases

  covering lands in Harrison and Doddridge Counties, West Virginia as follows:

                  a.      Complaint Exhibit 2:

                         1.     A lease from Garnet Cottrill to Antero Resources Appalachian
                                Corporation, dated July 24, 2012, and recorded in Book 1496, Page
                                1203 in the Office of the Clerk of Harrison County, West Virginia;

                         2.     A lease from Marlyn Sigmon to Antero Resources Appalachian
                                Corporation, dated July 24, 2012, and recorded in Book 1498, Page
                                865 in the Office of the Clerk of Harrison County, West Virginia;

                         3.     A lease from Janet Packard and Leroy Packard to Antero Resources
                                Appalachian Corporation, dated July 24, 2012, and recorded in
                                Book 1499, Page 147 in the Office of the Clerk of Harrison County,
                                West Virginia;

                         4.     A lease from Lorena Krafft to Antero Resources Corporation, dated
                                September 20, 2012, and recorded in Book 1499, Page 135 in the
                                Office of the Clerk of Harrison County, West Virginia;

                         5.     A lease from Lorena Krafft to Antero Resources Corporation, dated
                                August 14, 2015, a memorandum of which is recorded in Book
                                1562, Page 1120 in the Office of the Clerk of Harrison County, West
                                Virginia;
Case 1:18-cv-00030-IMK-MJA Document 248 Filed 05/24/21 Page 2 of 7 PageID #: 3881




                   6.     A lease from Gerald Corder to Antero Resources Corporation, dated
                          June 29, 2012, and recorded in Book 1496, Page 587 in the Office
                          of the Clerk of Harrison County, West Virginia;

                   7.     A lease from Gerald Corder to Antero Resources Corporation, dated
                          August 14, 2015, a memorandum of which is recorded in Book
                          1562, Page 1110 in the Office of the Clerk of Harrison County, West
                          Virginia;

                   8.     A lease from Randall Corder to Antero Resources Corporation,
                          dated June 29, 2012, and recorded in Book 1495, Page 350 in the
                          Office of the Clerk of Harrison County, West Virginia;

                   9.     A lease from Randall Corder to Antero Resources Corporation,
                          dated August 14, 2015, a memorandum of which is recorded in
                          Book 1562, Page 1128 in the Office of the Clerk of Harrison County,
                          West Virginia;

                   10.    A lease from Tracy Bridge to Antero Resources Corporation, dated
                          August 14, 2015, a memorandum of which is recorded in Book
                          1562, Page 1126 in the Office of the Clerk of Harrison County, West
                          Virginia;

                   11.    A lease from Cheryl Morris to Antero Resources Corporation, dated
                          August 14, 2015, a memorandum of which is recorded in Book
                          1562, Page 1114 in the Office of the Clerk of Harrison County, West
                          Virginia;

                   12.    A lease from Angela Nicholson to Antero Resources Corporation,
                          dated August 14, 2015, a memorandum of which is recorded in
                          Book 1562, Page 1118 in the Office of the Clerk of Harrison County,
                          West Virginia;

                   13.    A lease from Kevin McCall to Antero Resources Corporation, dated
                          August 14, 2015, a memorandum of which is recorded in Book
                          1562, Page 1116 in the Office of the Clerk of Harrison County, West
                          Virginia;

                   14.    A lease from Brian McCall to Antero Resources Corporation, dated
                          August 14, 2015, a memorandum of which is recorded in Book
                          1562, Page 1108 in the Office of the Clerk of Harrison County, West
                          Virginia;

              b.   Complaint Exhibit 3: A lease from James Corder, et al. to Clarence W.
                   Mutschelknaus, dated June 29, 1979, and recorded in Book 1080, Page 677
                   in the Office of the Clerk of Harrison County, West Virginia;




                                           2
Case 1:18-cv-00030-IMK-MJA Document 248 Filed 05/24/21 Page 3 of 7 PageID #: 3882




                    c.       Complaint Exhibit 4: A lease from James Corder, et al. to Clarence W.
                             Mutschelknaus, dated June 29, 1979, and recorded in Book 1082, Page 656
                             in the Office of the Clerk of Harrison County, West Virginia.

                    d.       Complaint Exhibit 5: A lease from James Corder, et al. to J. Robert Hornor,
                             dated May 15, 1981, and recorded in Book 1103, Page 733 in the Office of
                             the Clerk of Harrison County, West Virginia;

                    e.       Complaint Exhibit 6: A lease from Howard D. Nicholson, et al. to Doran &
                             Associates, Inc., dated August 20, 1979, and recorded in Book 1084, Page
                             203 in the Office of the Clerk of Harrison County, West Virginia;

                    f.       Complaint Exhibit 7: A lease from Howard D. Nicholson, et al. to Doran &
                             Associates, Inc., dated August 20, 1979, and recorded in Book 1084, Page
                             197 in the Office of the Clerk of Harrison County, West Virginia;

                    g.       Complaint Exhibit 8: A lease from J.A. Day, et al. to R.A. Garrett, dated
                             April 8, 1896, and recorded in Book 99, Page 7 in the Office of the Clerk of
                             Harrison County, West Virginia (the “Flat Rate Lease”);1 and

                    h.       Complaint Exhibit 9: A lease from Oma Corder to Clarence W.
                             Mutschelknaus, dated October 3, 1985, and recorded in Book 143, Page 291
                             in the Office of the Clerk of Doddridge County, West Virginia.2

  See ECF No. 240 at Exs. 2–9 (collectively, the “Leases” for Exs. 2–7 and Ex. 9).

           2.       Defendant Antero Resources Corporation (“Antero”) has developed the Leases,

  produced gas, and paid royalties to Plaintiffs.

           3.       Plaintiffs filed their Complaint alleging that Antero failed to properly pay royalties.

           4.       The parties filed cross-motions for summary judgment.

           5.       On May 12, 2021, the Court issued an Order denying Antero’s motion for summary

  judgment and granting in part and denying in part Plaintiffs’ motion for summary judgment.

           6.       For the purposes of facilitating appeal of the May 12, 2021 Order, the parties agree

  the rulings in the May 12, 2021 Order would have resulted in summary judgment to the Non-



  1
    Randall Corder’s interest in this lease was sold at a tax sale by deed dated January 29, 2002, and recorded in the
  Office of the Clerk of the County Commission of Harrison County, West Virginia at Book 1337, Page 696.
  2
    Janet C. Packard’s interest in this lease was sold by tax sale deed dated October 29, 2009, and recorded in the Office
  of the Clerk of the County Commission of Doddridge County, West Virginia at Book 282, Page 517.


                                                             3
Case 1:18-cv-00030-IMK-MJA Document 248 Filed 05/24/21 Page 4 of 7 PageID #: 3883




  Settling Plaintiffs3 for their interests under Exhibits 2 through 7 and to all Plaintiffs for their

  interests under Exhibit 9.

             7.     As to the Flat Rate Lease, the parties had disagreed as to whether the amendment

  to the flat rate statute, West Virginia Code Section 22-6-8, which became effective on May 31,

  2018, applies retroactively.          The Court determined that the amendment does not apply

  retroactively, but denied summary judgment because it was “unable to ascertain whether, post-

  2018, Antero was required to obtain a new permit,” which would trigger the provisions in the

  statute as amended. ECF No. 242 at 35.

             8.     Based on publicly-available information provided by Antero to the West Virginia

  Department of Environmental Protection, the parties now agree that the three wells4 associated

  with the parties’ Flat Rate Lease were permitted prior to May 31, 2018, and no activity requiring

  new permits occurred after May 31, 2018, following the amendment to the flat rate statute.

  Accordingly, Antero is entitled to summary judgment on Plaintiffs’ claims regarding Exhibit 8.

             9.     If the trial were to proceed, it is Plaintiffs’ intention to claim and prove damages of

  $100,000.00 from Antero. Such amounts are attributable to Plaintiffs as follows:

                        Ex. 2         Ex. 3         Ex. 4           Ex. 5          Ex. 6        Ex. 7       Ex. 9
      Name
                        Lease         Lease          Lease          Lease          Lease        Lease        Lease
      Garnet Cottrill   $355.91       $10,351.61    $5,127.99      $9,076.17      $526.83      $988.69      $4.72
      Marlyn Sigmon     $355.91       $10,351.61    $5,127.99      $9,076.17      $526.83      $988.69      $4.72
      Janet Packard     $355.91       $10,351.61    $5,127.99      $9,076.17      $526.83      $988.74      N/A
      Lorena Krafft     $36.14        $513.94       $261.38        $663.54        $68.19       $147.38      $0.95
      Gerald Corder     $117.05       $447.10       $642.49        $3,209.40      $340.84      $736.53      $4.72
      Randall Corder    $180.62       $2,569.66     $1,306.92      $3,317.83      $340.80      $732.33      $4.63
      Tracy Bridge      $36.14        $513.94       $261.38        $663.54        $68.19       $147.38      $0.95
      Cheryl Morris     $36.14        $513.94       $261.38        $663.54        $68.19       $147.38      $0.95

  3
    Gerald W. Corder, Randall N. Corder, Lorena Krafft, Cheryl Morris, Tracy Bridge, Angela Nicholson, Kevin
  McCall, and Brian McCall entered into a settlement agreement with Antero in Antero Resources Corp. v. Bridge, No.
  13-C-305-3 (Cir. Ct. Harrison Cty. W. Va.) and are referred to as “Settling Plaintiffs”. Marlyn Sigmon, Garnett
  Cottrill, and Janet and Leroy Packard were not parties to the settlement agreement with Antero and are referred to
  herein as “Non-Settling Plaintiffs.”
  4
    The three wells associated with Plaintiffs’ Flat Rate Lease include the Cleta Unit 1H, Cleta Unit 2H, and Opie Unit
  1H.


                                                           4
Case 1:18-cv-00030-IMK-MJA Document 248 Filed 05/24/21 Page 5 of 7 PageID #: 3884




   Angela Nicholson   $11.87      $171.27      $87.13       $221.17      $21.99      $47.86      $0.31
   Kevin McCall       $11.87      $171.27      $87.13       $221.17      $21.99      $47.86      $0.31
   Brian McCall       $11.87      $171.04      $86.60       $220.64      $21.99      $47.86      $0.31
   Total:             $1,509.42   $36,126.99   $18,378.36   $36,409.33   $2,532.63   $5,020.67   $22.59

          10.     The parties expressly retain all of their objections and otherwise properly preserved

  rights of appeal with respect to every order and ruling of the Court, from the commencement of

  the Complaint through entry of final judgment in this matter, including, but not limited to, all

  rulings of the Court with respect to the Court’s May 12, 2021 Order.

          11.     In lieu of conducting the trial, and subject to the parties’ express retention of any

  appellate rights, the sum of $100,000.00 against Antero shall be treated as if it were the jury’s

  verdict against Antero in the trial.

          Recognizing the parties’ desire to appeal its May 12, 2021 Order, in the interests of judicial

  economy, and based on the reasons set forth in the Court’s May 12, 2021 Order granting, in part,

  Plaintiffs’ motion for summary judgment and denying summary judgment to Antero, the Court

  affirms its grant of summary judgment to the Settling Plaintiffs as set forth in its May 12, 2021

  Order, and GRANTS summary judgment to Plaintiffs on the legal issue regarding whether any

  postproduction costs are deductible from Plaintiffs’ royalties as such question relates to the Non-

  Settling Plaintiffs’ interests under Exhibits 2 through 7 and all Plaintiffs’ interests under Exhibit

  9. The Court also GRANTS summary judgment to Antero as to all Plaintiffs’ interests under

  Exhibit 8.

          It is also accordingly ORDERED AND ADJUDGED that judgment is entered in favor of

  Plaintiffs against Antero in the total amount of $100,000.00, based on the per-Plaintiff and per-

  lease allocation in paragraph 10 above, which is inclusive of pre-judgment interest pursuant to

  West Virginia Code Section 56-6-27, and subject to post-judgment interest pursuant to West

  Virginia Code Section 56-6-31(c) on the total judgment, which shall accrue from the date of entry



                                                    5
Case 1:18-cv-00030-IMK-MJA Document 248 Filed 05/24/21 Page 6 of 7 PageID #: 3885




  of this judgment order until full payment of the judgment. The parties shall bear their own costs

  and fees of this proceeding. Any and all motions by the parties shall be filed within the period(s)

  prescribed by the Federal Rules of Civil Procedure after entry of this Order.

         Upon entry of this Order, the judgment shall be final and appealable.

         The Clerk is authorized and requested to mail certified copies of this Order upon entry to

  all counsel of record below.

         SO ORDERED.

                                                         ENTERED: _________________________


                                                         ___________________________________
                                                         Irene M. Keeley
                                                         United States District Judge




   /s/ Marvin W. Masters                              /s/ W. Henry Lawrence
   Marvin W. Masters (WV State Bar #2359)             W. Henry Lawrence (WV State Bar #2156)
   mwm@themasterslawfirm.com                          hank.lawrence@steptoe-johnson.com
   April D. Ferrebee (WV State Bar #8034)             Amy M. Smith (WV State Bar #6454)
   adf@themasterslawfirm.com                          amy.smith@steptoe-johnson.com
   The Masters Law Firm, LC                           Lauren K. Turner (WV State Bar #11942)
   181 Summers Street                                 lauren.turner@steptoe-johnson.com
   Charleston, WV 25301                               Shaina D. Massie (WV State Bar #13018)
   (304) 342-3106                                     shaina.massie@steptoe-johnson.com
                                                      Steptoe & Johnson PLLC
   Counsel for Plaintiffs                             400 White Oaks Boulevard
                                                      Bridgeport, WV 26330
                                                      (304) 933-8000

                                                      Counsel for Antero Resources Corporation




                                                  6
Case 1:18-cv-00030-IMK-MJA Document 248 Filed 05/24/21 Page 7 of 7 PageID #: 3886




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 24th day of May 2021, I electronically filed this “Final Judgment

  Order” with the Clerk of the Court using the CM/ECF System, which will send notification of such

  filing to the following CM/ECF participants:

                                Marvin W. Masters, Esquire
                                April D. Ferrebee, Esquire
                                The Masters Law Firm, LC
                                181 Summers Street
                                Charleston, WV 25301

                                                 /s/ W. Henry Lawrence
                                                 W. Henry Lawrence (WV Bar #2156)




                                                   7
  12731086
